Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 10, 2018

                                     No. 04-18-00089-CR

                                Brandon Edward COLEMAN,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR7012
                          Honorable Frank J. Castro, Judge Presiding


                                        ORDER
       By order dated June 15, 2018, these appeals were abated, and the trial court was ordered
to appoint new appellate counsel. On July 9, 2018, supplemental clerks records were filed in the
appeals containing the trial court’s order appointing new appellate counsel. It is therefore
ORDERED that these appeals are REINSTATED on the docket of the court. Appellant’s brief
must be filed no later than thirty days from the date of this order.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of July, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court